

117 S2359 IS: Gulf Coast Hurricane Aid Act of 2021
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2359IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Kennedy (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide emergency assistance for disaster response and recovery, and for other expenses, directly related to Hurricanes Laura, Delta, or Zeta.1.Short titleThis Act may be cited as the Gulf Coast Hurricane Aid Act of 2021.2.Emergency assistance through the Community Development Block Grant(a)In generalIn addition to amounts otherwise appropriated, out of any money in the Treasury of the United States not otherwise appropriated, there is appropriated to the Community Development Fund, for necessary expenses related to disaster relief, long-term recovery, and restoration of infrastructure, housing, and economic revitalization in areas in States for which the President declared a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act of 1974 (42 U.S.C. 5170 et seq.) related to Hurricane Laura, Delta, or Zeta, $1,100,000,000, to remain available until expended, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). (b)Deposit of C-Band spectrum auction proceeds in TreasurySection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—(1)in subparagraph (A), by striking and (G) and inserting (G), and (H);(2)in subparagraph (C)(i), by striking and (G) and inserting (G), and (H); and(3)by adding at the end the following:(H)C-band auction proceedsNotwithstanding subparagraph (A), and except as provided in subparagraph (B), of the proceeds (including deposits and upfront payments from successful bidders) from the use of a system of competitive bidding under this subsection to award licenses in the band of frequencies between 3700 megahertz and 3980 megahertz (designated by the Commission as Auction 107), $1,100,000,000 shall be deposited in the general fund of the Treasury and used for emergency assistance under section 2(a) of the Gulf Coast Hurricane Aid Act of 2021..